DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2020 and 03/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 09/28/2020 are accepted by the Examiner.
Specification
The disclosure filed on 09/28/2020 is accepted by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 11-12, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lao (CN 106682435 A) in view of Ma (CN 108229291 A).
Regarding claims 1 and 11, Lao discloses obtaining at least two images, the at least two images being based on the same target object captured from different imaging angles, respectively (description, figure 2A and 3D Lao discloses that mammograms include cephalo-caudal (CC-position), medio-lateral oblique  (MLO-position) views,  all  processed  in  the   same  manner;   after  segmentation,   transformation,   and  normalization   of the   breast  image,  suspicious  lesion  candidates  are  detected,  and  then  a  CNN  model,  which  may  be, for  example,  a  network  structure  as  shown   in  FIG.  3D, is trained to determine whether breast lesions are present in the current image based on the trained network CNN1 and CNN2 are target features for extracting the respective corresponding images to be processed, respectively); and determining, based on the target features, a classification result corresponding to the target object (figure 3D Lao discloses a CNN model, which may  be, for  example,  a  network  structure  as  shown   in  FIG.  3D, is trained to determine whether breast lesions are present in the current image based on the trained network CNN1 and CNN2 are target features for extracting the respective corresponding images to be processed, respectively). 

    PNG
    media_image1.png
    239
    497
    media_image1.png
    Greyscale

Lao doesn’t specifically discloses extracting, by using feature extraction networks included in an image processing model, target features of the at least two images, the feature extraction networks being configured to extract features of images corresponding to the different imaging angles, respectively.  Ma discloses extracting, by using feature extraction networks included in an image processing model, target features of the at least two images, the feature extraction networks being configured to extract features of images corresponding to the different imaging angles, respectively (paragraphs [0058]-[0062] Ma specifically discloses “step S102, determining a first target neural network from a plurality of first neural network according to the angle information. In this embodiment, each of the first neural network can obtain the detection result of the human face in the human face angle range the corresponding characteristic point, each of the first neural network respectively corresponding to the human face angle range of each different first neural network corresponding to the human face angle range are different. the detection result of the human face feature points such as the first neural network A1 can obtain face angle in the range F1, the first neural network A2 can obtain the detection result of the human face in the angle range F2 face feature point, wherein the face angle, face angle range F1 may be overlapped with the face angle range F2, the face angle range F1 may also be two human-face angle range does not overlap with the face angle range of F2). Lao and Ma are analogous art because they are from the same field of neural networks. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Lao the feature extraction disclosed by Ma. The suggestion/motivation for doing so would have been to improve the speed and accuracy of the detection (Ma abstract). See also KSR Int'l Co. v. Teleflex Inc. Case cited as 550 US (2007).  In the KSR case, the Court stated that in certain circumstances what is obvious to try is also obvious, such as where "there is a design need or market pressure to solve a problem, and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." Regarding hindsight, the Court found that "[r]igid preventive rules that deny fact finders recourse to common sense . . . are neither necessary under our case law nor consistent with it." The Court stated that "familiar items may have obvious uses beyond their primary purposes," analogizing an obvious invention to the fitting together of pieces to a puzzle. The Court in this regard further stated that the person of ordinary skill is also a person of ordinary creativity, and not "an automaton."
Regarding claims 2 and 12, Lao and Ma disclose claims 1 and 11, Lao also discloses sequentially performing convolution through a convolution layer in the image processing model and performing pooling through a pooling layer in the image processing model on the target features, to obtain intermediate features and determining the classification result corresponding to the target object based on the intermediate features through a fully connected layer in the image processing model (figure 3D when a breast lesion  is  present in  the  current  image,  i.e.,  a classification result  corresponding  to the target object, is determined  by  classifying  the  extracted  target  features  according  to  the respective feature extraction networks,  i.e.,  CNN1  and  CNN2,  through  the  fully connected layer  in the image processing model as shown in FIG. 3D.Lao specifically discloses “The framework of MammoNet generally includes a convolutional layer, a pooling layer, and a fully-connected layer. The result of each convolution layer will generate a feature map, and then downsampling (down-sample) in the pool layer. The pool layer generally uses the maximum pool method, namely selecting the maximum value in the adjacent areas in the feature map”).
Regarding claim 7, Lao and Ma disclose claim 2, Lao also discloses a medical image and a mammary molybdenum target image obtained by capturing a breast in a craniocaudal position and a mammary molybdenum target image obtained by capturing the breast in a mediolateral oblique position (Lao specifically discloses “In one embodiment of the present invention, based on the working flow of the mammary gland diagnosis system of deep learning, referring to FIG. 2. The breast image data can be obtained by scanning x-ray film, CR system or DR system. the breast image comprises head and tail (CC bit), inner and outer inclined (MLO) view, are processed in the same way”).

Regarding claim 17, Lao and Ma disclose claim 1, Ma also discloses non-transitory computer-readable storage medium, storing a computer program (paragraphs [0037]-[0039])
Regarding claim 19, Lao and Ma disclose claim 1, Ma also discloses a computer device, comprising a memory and a processor, the memory storing a computer program (paragraphs [0037]-[0039]).
Claims 3-6 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lao and Ma as applied to claims 1 and 11 above, and further in view of Xia (CN 107169527 A).
Regarding claims 3 and 13, Lao and Ma disclose claims 1 and 11, Lao and Ma don’t specifically disclose obtaining at least two global image sample groups, the at least two global image sample groups being based on a sample object captured from the different imaging angles, performing model training of a first neural network based on the at least two global image sample groups, and determining intermediate feature extraction networks respectively corresponding to the at least two global image sample groups, constructing a second neural network based on the intermediate feature extraction networks, and performing model training of the second neural network based on the at least two global image sample groups, and determining the image processing model. Xia discloses obtaining at least two global image sample groups, the at least two global image sample groups being based on a sample object captured from the different imaging angles, performing model training of a first neural network based on the at least two global image sample groups, and determining intermediate feature extraction networks respectively corresponding to the at least two global image sample groups, constructing a second neural network based on the intermediate feature extraction networks, and performing model training of the second neural network based on the at least two global image sample groups, and determining the image processing model (abstract paragraphs [0002]-[0050] Xia discloses that in this claim: at least two sets of global image samples are acquired, a first neural  network  to  be  trained  is model  trained  on  the  basis  of each set of global image samples, and each intermediate feature extraction network  corresponding  to each set of global image samples is determined;  constructing a second neural  network  to be trained based on the intermediate feature extraction networks; according to each  group  of  global  image samples, the second neural network  to  be  trained  is  trained  to  determine  an  image  processing model Xia specifically discloses “technical solution uses two deep convolutional neural network between cooperative learning method, the learning mode is made through training, each model receives the image as input, a pair of images are respectively transmitted to corresponding deep convolutional neural network. method using fine training model of these deep convolutional networks for initialization and training, designing a collaborative learning system, make the two depth network for mutual learning. the coordination system for difference attribute of the image for monitoring”). Lao, Ma and Xia are analogous art because they are from the same field of neural networks. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Lao and Ma the determination disclosed by Xia. The suggestion/motivation for doing so would have been to improve the classification accuracy (Xia abstract).
Regarding claims 4 and 14, Lao, Ma and Xia disclose claims 3 and 13, Xia also discloses performing parameter initialization processing on a first initial neural network, to obtain first initial parameters and determining the first neural network based on the first initial parameters (Xia specifically discloses “step one, parameter adopts pre-training residual deep convolutional neural network respectively initializing parameter of two convolutional neural network θ A, θ B, and parameter of the collaborative learning system θ VS, initializing the learning rate η (t) and parameters λ.”)
Regarding claims 5 and 15, Lao, Ma and Xia disclose claims 3 and 13, Xia also discloses obtaining a local image sample of a target region of the sample object, performing parameter initialization processing on a second initial neural network, to obtain a second initial parameter and performing the model training of the second initial neural network based on the local image sample and the second initial parameter, to obtain the first neural network (Xia specifically discloses “step one, parameter adopts pre-training residual deep convolutional neural network respectively initializing parameter of two convolutional neural network θ A, θ B, and parameter of the collaborative learning system θ VS, initializing the learning rate η (t) and parameters λ. step two, using the training mode of the image pairs to train the model. each input one image, two depth pre-training neural network respectively in the last but one fully connected layer generating a depth characteristic, marked as X.sub., xBT, the two depth feature for coupling to obtain a combined feature, marked as (X.sub., xBT), three of the supervised signal model are yA, yB, and yVS”).
Regarding claims 6 and 16, Lao, Ma and Xia disclose claims 5 and 15, Lao also discloses a medical image sample, and the target region comprises a lesion region (Lao abstract specifically discloses “The invention claims a system and method for automatically detecting lesion in medical image by multi-model fusion, comprising using single or fusion detection model including the deep learning technology to analyze and detect the medical image, such as suspicious pathological change in breast X-ray image”).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Xia (CN 107169527 A) in view of Lao (CN 106682435 A).
Regarding claim 8, Xia discloses obtaining at least two global image sample groups; performing model training of a first neural network based on the at least two global image sample groups, and determining intermediate feature extraction networks corresponding to the at least two global image sample groups, constructing a second neural network according to the intermediate feature extraction networks and performing model training of the second neural network based on the at least two global image sample groups, and determining an image processing model (abstract paragraphs [0002]-[0050] Xia discloses that in this claim: at least two sets of global image samples are acquired, a first neural  network  to  be  trained  is model  trained  on  the  basis  of each set of global image samples, and each intermediate feature extraction network  corresponding  to each set of global image samples is determined;  constructing a second neural  network  to be trained based on the intermediate feature extraction networks; according to each  group  of  global  image samples, the second neural network  to  be  trained  is  trained  to  determine  an  image  processing model Xia specifically discloses “technical solution uses two deep convolutional neural network between cooperative learning method, the learning mode is made through training, each model receives the image as input, a pair of images are respectively transmitted to corresponding deep convolutional neural network. method using fine training model of these deep convolutional networks for initialization and training, designing a collaborative learning system, make the two depth network for mutual learning. the coordination system for difference attribute of the image for monitoring”). Xia doesn’t specifically disclose the at least two global image sample groups being based on a sample object captured from different imaging angles. Lao discloses the at least two global image sample groups being based on a sample object captured from different imaging angles (description, figure 2A and 3D Lao discloses that mammograms include cephalo-caudal (CC-position), medio-lateral oblique  (MLO-position) views,  all  processed  in  the   same  manner;   after  segmentation,   transformation,   and  normalization   of the   breast  image,  suspicious  lesion  candidates  are  detected,  and  then  a  CNN  model,  which  may  be, for  example,  a  network  structure  as  shown   in  FIG.  3D, is trained to determine whether breast lesions are present in the current image based on the trained network CNN1 and CNN2 are target features for extracting the respective corresponding images to be processed, respectively). Xia and Lao are analogous art because they are from the same field of neural networks. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Xia the angle rotation disclosed by Lao. The suggestion/motivation for doing so would have been to increase the diversity of the training data (Lao paragraph [0065]).
Regarding claim 9, Xia and Lao disclose claim 8, Xia also discloses performing parameter initialization processing on a first initial neural network, to obtain a first initial parameter, and determining the first neural network based on first initial parameters; or obtaining a local image sample of a target region comprising the sample object performing parameter initialization processing on a second initial neural network, to obtain a second initial parameter, and performing model training of the second initial neural network based on the local image sample and the second initial parameter and determining the first neural network (Xia specifically discloses “step one, parameter adopts pre-training residual deep convolutional neural network respectively initializing parameter of two convolutional neural network θ A, θ B, and parameter of the collaborative learning system θ VS, initializing the learning rate η (t) and parameters λ. step two, using the training mode of the image pairs to train the model. each input one image, two depth pre-training neural network respectively in the last but one fully connected layer generating a depth characteristic, marked as X.sub., xBT, the two depth feature for coupling to obtain a combined feature, marked as (X.sub., xBT), three of the supervised signal model are yA, yB, and yVS”)
Regarding claim 10, Xia and Lao disclose claim 9, Lao also discloses a medical image sample, and the target region comprises a lesion region (Lao abstract specifically discloses “The invention claims a system and method for automatically detecting lesion in medical image by multi-model fusion, comprising using single or fusion detection model including the deep learning technology to analyze and detect the medical image, such as suspicious pathological change in breast X-ray image”)
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xia and Lao as applied to claim 8 above, and further in view of Ma (CN 108229291 A).
Regarding claim 18, Xia and Lao disclose claim 8, Xia and Lao don’t specifically disclose non-transitory computer-readable storage medium, storing a computer program. Ma discloses non-transitory computer-readable storage medium, storing a computer program (paragraphs [0037]-[0039]). Xia, Lao and Ma are analogous art because they are from the same field of neural networks. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Xia and Lao the computer readable medium disclosed by Ma. The suggestion/motivation for doing so would have been to use a well-known aspect of the invention (Ma paragraph [0037]-[0039]).
Regarding claim 20, Xia and Lao disclose claim 8, Xia and Lao don’t specifically disclose a computer device, comprising a memory and a processor, the memory storing a computer program. Ma also discloses a computer device, comprising a memory and a processor, the memory storing a computer program (paragraphs [0037]-[0039]). Xia, Lao and Ma are analogous art because they are from the same field of neural networks. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Xia and Lao the computer readable medium disclosed by Ma. The suggestion/motivation for doing so would have been to use a well-known aspect of the invention (Ma paragraph [0037]-[0039]).
Claims 1, 11, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 106203488 A) in view of Ma (CN 108229291 A).
Regarding claims 1 and 11, Wang discloses obtaining at least two images, the at least two images being based on the same target object captured from different imaging angles, respectively (description, paragraphs [0002]-[0004] and [0050]-[0070] Wang specifically discloses “Step S1: aiming at the breast molybdenum target image, after the deep learning shallow layer characteristic extracted from different view angles, it can obtain high-level semantic features of different view angles; Step S2: Aiming at the breast B ultrasonic image, the deep learning shallow layer characteristic extracted from different view angles can obtain high level semantic characteristics of different view angles; Step S3: cascading the high-level semantic features of different visual angles of the breast molybdenum target image, obtaining high-level semantic features of the breast molybdenum target multi-view fusion; Step S4: cascading the high-level semantic features of different visual angles of the breast B ultrasonic image to obtain the high-level semantic feature after the breast B ultrasonic multi-view fusion;”); and determining, based on the target features, a classification result corresponding to the target object description, paragraphs [0002]-[0004] and [0050]-[0070] Wang specifically discloses “Step S5: the high-level semantic features of the breast molybdenum target multi-view fusion obtained in step S3 and step S4; the high layer semantic features of breast B ultrasonic multi-view fusion as the training sample, using CD algorithm, training the whole multi-mode breast image characteristic fusion model FUSION-RBM, as shown in FIG. 2. step S6: after finishing the FUSION-RBM model training, giving any sample to be tested (f-mod1, f_mod2), according to the formula to obtain the fusion characteristic representation”). Wang doesn’t specifically discloses extracting, by using feature extraction networks included in an image processing model, target features of the at least two images, the feature extraction networks being configured to extract features of images corresponding to the different imaging angles, respectively.  Ma discloses extracting, by using feature extraction networks included in an image processing model, target features of the at least two images, the feature extraction networks being configured to extract features of images corresponding to the different imaging angles, respectively (paragraphs [0058]-[0062] Ma specifically discloses “step S102, determining a first target neural network from a plurality of first neural network according to the angle information. In this embodiment, each of the first neural network can obtain the detection result of the human face in the human face angle range the corresponding characteristic point, each of the first neural network respectively corresponding to the human face angle range of each different first neural network corresponding to the human face angle range are different. the detection result of the human face feature points such as the first neural network A1 can obtain face angle in the range F1, the first neural network A2 can obtain the detection result of the human face in the angle range F2 face feature point, wherein the face angle, face angle range F1 may be overlapped with the face angle range F2, the face angle range F1 may also be two human-face angle range does not overlap with the face angle range of F2). Wang and Ma are analogous art because they are from the same field of neural networks. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Wang the feature extraction disclosed by Ma. The suggestion/motivation for doing so would have been to improve the speed and accuracy of the detection (Ma abstract). See also KSR above.
Regarding claim 17, Wand and Ma disclose claim 1, Ma also discloses non-transitory computer-readable storage medium, storing a computer program (paragraphs [0037]-[0039])
Regarding claim 19, Wand and Ma disclose claim 1, Ma also discloses a computer device, comprising a memory and a processor, the memory storing a computer program (paragraphs [0037]-[0039]).
Claims 2, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Ma as applied to claims 1 and 11 above, and further in view of Li (CN 107492099 A).
Regarding claims 2 and 12, Wang and Ma disclose claims 1 and 11, Wang and Ma don’t specifically disclose sequentially performing convolution through a convolution layer in the image processing model and performing pooling through a pooling layer in the image processing model on the target features, to obtain intermediate features and determining the classification result corresponding to the target object based on the intermediate features through a fully connected layer in the image processing model. Li discloses sequentially performing convolution through a convolution layer in the image processing model and performing pooling through a pooling layer in the image processing model on the target features, to obtain intermediate features and determining the classification result corresponding to the target object based on the intermediate features through a fully connected layer in the image processing model (figure 2 paragraph [0050] Li specifically discloses “For example, in one embodiment, the neural network is a convolutional neural network. The convolutional neural network can be used for extracting the characteristic information of the medical image, accurately judging the type of the medical image, improving the classification correct rate of the medical image. The convolutional neural network is, for example, a deep convolutional neural network (Deep CNN). For example, as shown in FIG. 2, the input image is input to the convolutional neural network through the input layer, after several processing processes (such as each level in FIG. 2) output category identification, the hierarchy forms a hidden layer of the neural network. The main components of the convolutional neural network include: a plurality of convolution layers, a plurality of pool layers (also called sub-sampling layer) and a full connection layer. A complete convolutional neural network is composed of three layers. For example, FIG. 2 only shows the three levels of the convolutional neural network, namely the first level, the second level and the third level, each level comprises a convolution layer and a pool layer. Therefore, the processing process of each level may include: The input image is convoluted and subsampled”). Wang, Ma and Li are analogous art because they are from the same field of neural networks. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Wang and Ma the determination disclosed by Li. The suggestion/motivation for doing so would have been to use a well-known structure of a neural network (improve the speed and accuracy of the detection (Li paragraph [0049])
Regarding claim 7, Wang, Ma and Li disclose claim 2, Wang also discloses a medical image and a mammary molybdenum target image obtained by capturing a breast in a craniocaudal position and a mammary molybdenum target image obtained by capturing the breast in a mediolateral oblique position (abstract paragraphs [004]-[0006] Wang specifically discloses “The invention claims a breast image characteristic fusion method based on limited Boltzmann machine, firstly, respectively obtaining the breast molybdenum target by stacking self-encoder, deep learning level semantic characteristic of breast B ultrasonic, then using limited Boltzmann machine model to extract breast B ultrasonic, shared characteristic representation of different mode image of molybdenum target” … “For example, for the breast molybdenum target image, it can be divided into LCC, LMLO, RCC, RMLO four different viewing angles. wherein LCC, LMLO is the image of the left breast, and RCC, RMLO is the image of the right breast. the CC and the MLO represent different visual angles and respectively represent the shaft position and the side position. The fusion of the image features at different viewing angles facilitates the provision of a more comprehensive pathology description.” See also KSR finite number of predictable solutions).
Claims 3-6 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Ma as applied to claims 1 and 11 above, and further in view of Xia (CN 107169527 A).
Regarding claims 3 and 13, Wang and Ma disclose claims 1 and 11, Wang and Ma don’t specifically disclose obtaining at least two global image sample groups, the at least two global image sample groups being based on a sample object captured from the different imaging angles, performing model training of a first neural network based on the at least two global image sample groups, and determining intermediate feature extraction networks respectively corresponding to the at least two global image sample groups, constructing a second neural network based on the intermediate feature extraction networks, and performing model training of the second neural network based on the at least two global image sample groups, and determining the image processing model. Xia discloses obtaining at least two global image sample groups, the at least two global image sample groups being based on a sample object captured from the different imaging angles, performing model training of a first neural network based on the at least two global image sample groups, and determining intermediate feature extraction networks respectively corresponding to the at least two global image sample groups, constructing a second neural network based on the intermediate feature extraction networks, and performing model training of the second neural network based on the at least two global image sample groups, and determining the image processing model (abstract paragraphs [0002]-[0050] Xia discloses that in this claim: at least two sets of global image samples are acquired, a first neural  network  to  be  trained  is model  trained  on  the  basis  of each set of global image samples, and each intermediate feature extraction network  corresponding  to each set of global image samples is determined;  constructing a second neural  network  to be trained based on the intermediate feature extraction networks; according to each  group  of  global  image samples, the second neural network  to  be  trained  is  trained  to  determine  an  image  processing model Xia specifically discloses “technical solution uses two deep convolutional neural network between cooperative learning method, the learning mode is made through training, each model receives the image as input, a pair of images are respectively transmitted to corresponding deep convolutional neural network. method using fine training model of these deep convolutional networks for initialization and training, designing a collaborative learning system, make the two depth network for mutual learning. the coordination system for difference attribute of the image for monitoring”). Wang, Ma and Xia are analogous art because they are from the same field of neural networks. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Wang and Ma the determination disclosed by Xia. The suggestion/motivation for doing so would have been to improve the classification accuracy (Xia abstract).
Regarding claims 4 and 14, Wang, Ma and Xia disclose claims 3 and 13, Xia also discloses performing parameter initialization processing on a first initial neural network, to obtain first initial parameters and determining the first neural network based on the first initial parameters (Xia specifically discloses “step one, parameter adopts pre-training residual deep convolutional neural network respectively initializing parameter of two convolutional neural network θ A, θ B, and parameter of the collaborative learning system θ VS, initializing the learning rate η (t) and parameters λ.”)
Regarding claims 5 and 15, Wang, Ma and Xia disclose claims 3 and 13, Xia also discloses obtaining a local image sample of a target region of the sample object, performing parameter initialization processing on a second initial neural network, to obtain a second initial parameter and performing the model training of the second initial neural network based on the local image sample and the second initial parameter, to obtain the first neural network (Xia specifically discloses “step one, parameter adopts pre-training residual deep convolutional neural network respectively initializing parameter of two convolutional neural network θ A, θ B, and parameter of the collaborative learning system θ VS, initializing the learning rate η (t) and parameters λ. step two, using the training mode of the image pairs to train the model. each input one image, two depth pre-training neural network respectively in the last but one fully connected layer generating a depth characteristic, marked as X.sub., xBT, the two depth feature for coupling to obtain a combined feature, marked as (X.sub., xBT), three of the supervised signal model are yA, yB, and yVS”).
Regarding claims 6 and 16, Wang, Ma and Xia disclose claims 5 and 15, Wang also discloses a medical image sample, and the target region comprises a lesion region (Wang abstract specifically discloses “The invention claims a breast image characteristic fusion method based on limited Boltzmann machine, firstly, respectively obtaining the breast molybdenum target by stacking self-encoder, deep learning level semantic characteristic of breast B ultrasonic, then using limited Boltzmann machine model to extract breast B ultrasonic, shared characteristic representation of different mode image of molybdenum target”).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Xia (CN 107169527 A) in view of Wang (CN 106203488 A)
Regarding claim 8, Xia discloses obtaining at least two global image sample groups; performing model training of a first neural network based on the at least two global image sample groups, and determining intermediate feature extraction networks corresponding to the at least two global image sample groups, constructing a second neural network according to the intermediate feature extraction networks and performing model training of the second neural network based on the at least two global image sample groups, and determining an image processing model (abstract paragraphs [0002]-[0050] Xia discloses that in this claim: at least two sets of global image samples are acquired, a first neural  network  to  be  trained  is model  trained  on  the  basis  of each set of global image samples, and each intermediate feature extraction network  corresponding  to each set of global image samples is determined;  constructing a second neural  network  to be trained based on the intermediate feature extraction networks; according to each  group  of  global  image samples, the second neural network  to  be  trained  is  trained  to  determine  an  image  processing model Xia specifically discloses “technical solution uses two deep convolutional neural network between cooperative learning method, the learning mode is made through training, each model receives the image as input, a pair of images are respectively transmitted to corresponding deep convolutional neural network. method using fine training model of these deep convolutional networks for initialization and training, designing a collaborative learning system, make the two depth network for mutual learning. the coordination system for difference attribute of the image for monitoring”). Xia doesn’t specifically disclose the at least two global image sample groups being based on a sample object captured from different imaging angles. Wang discloses the at least two global image sample groups being based on a sample object captured from different imaging angles (Wang specifically discloses “For example, for the breast molybdenum target image, it can be divided into LCC, LMLO, RCC, RMLO four different viewing angles. wherein LCC, LMLO is the image of the left breast, and RCC, RMLO is the image of the right breast. the CC and the MLO represent different visual angles and respectively represent the shaft position and the side position.”). Xia and Wang are analogous art because they are from the same field of neural networks. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Xia the angle rotation disclosed by Wang. The suggestion/motivation for doing so would have been to increase the accuracy (Wang paragraph [0004]).
Regarding claim 9, Xia and Wang disclose claim 8, Xia also discloses performing parameter initialization processing on a first initial neural network, to obtain a first initial parameter, and determining the first neural network based on first initial parameters; or obtaining a local image sample of a target region comprising the sample object performing parameter initialization processing on a second initial neural network, to obtain a second initial parameter, and performing model training of the second initial neural network based on the local image sample and the second initial parameter and determining the first neural network (Xia specifically discloses “step one, parameter adopts pre-training residual deep convolutional neural network respectively initializing parameter of two convolutional neural network θ A, θ B, and parameter of the collaborative learning system θ VS, initializing the learning rate η (t) and parameters λ. step two, using the training mode of the image pairs to train the model. each input one image, two depth pre-training neural network respectively in the last but one fully connected layer generating a depth characteristic, marked as X.sub., xBT, the two depth feature for coupling to obtain a combined feature, marked as (X.sub., xBT), three of the supervised signal model are yA, yB, and yVS”)
Regarding claim 10, Xia and Wang disclose claim 9, Wang also discloses a medical image sample, and the target region comprises a lesion region (Wang paragraph [0004] specifically discloses “from the application of computer auxiliary diagnosis of breast cancer, the accuracy of computer auxiliary diagnosis is greatly dependent on whether the extracted breast image pathological related characteristic is effective.”)
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xia and Wang as applied to claim 8 above, and further in view of Ma (CN 108229291 A).
Regarding claim 18, Xia and Wang disclose claim 8, Xia and Wang don’t specifically disclose non-transitory computer-readable storage medium, storing a computer program. Ma discloses non-transitory computer-readable storage medium, storing a computer program (paragraphs [0037]-[0039]). Xia, Wang and Ma are analogous art because they are from the same field of neural networks. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Xia and Wang the computer readable medium disclosed by Ma. The suggestion/motivation for doing so would have been to use a well-known aspect of the invention (Ma paragraph [0037]-[0039]).
Regarding claim 20, Xia and Wang disclose claim 8, Xia and Wang don’t specifically disclose a computer device, comprising a memory and a processor, the memory storing a computer program. Ma discloses a computer device, comprising a memory and a processor, the memory storing a computer program (paragraphs [0037]-[0039]). Xia, Wang and Ma are analogous art because they are from the same field of neural networks. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Xia and Wang the computer readable medium disclosed by Ma. The suggestion/motivation for doing so would have been to use a well-known aspect of the invention (Ma paragraph [0037]-[0039]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Li (US 20190065897 A1) discloses medical image analysis method, medical image analysis system and storage medium.
De Fauw (US 20190005684 A1) discloses system for analyzing medical images using neural networks.
Woods (US 20100128950 A1) discloses Computer-Aided Detection of Regions of Interest in Tomographic Breast Imagery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571)272-3119. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN A TORRES/           Primary Examiner, Art Unit 2636